PER CURIAM.
This cause was before us on a former appeal (100 Minn. 258, 111 N. W. 254, 10 L. R. A. [N. S.] 889), where the legal rights of the parties were establish*519ed. The cause was remanded and tried a second time, resulting in a verdietfor plaintiffs for $200. Judgment was entered thereon, and defendant appealed.
A careful examination of the record discloses no reversible error. No assignment presents any question requiring extended discussion, and we affirm the judgment, with the statement that the record has been fully examined, with the result that no substantial error is shown.
Judgment affirmed.